DETAILED ACTION
Information Disclosure Statement
The information referred to in the information disclosure statements filed on 5/12/2020 has not been identified by the name of patentee or applicant.  It appears to list the assignee for the 1-2 and 4 cited documents.  

Drawings
The drawings are objected to because the text and line quality is unclear on several views (particularly Figures 1 and 2); Figure 8 contains excessive text and Figures 7 and 11-13 contain dark shaded back drops making the details of the Figures difficult to discern.  Black and white line drawings should be used when possible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a vehicle” in line 3.  If Applicant is referring to the same vehicle recited in the pre-amble, the phrase should be replaced with - - said convertible vehicle- - or - - the convertible vehicle- - for clarity.
Claim 1 recites the phrase “the three-point installation bracket” in lines 10-11.  It appears Applicant is referring to the first three-point installation bracket as previously recited.  Using consistent naming conventions will help clarify.  Applicant may wish to consider adding the word - - first - - between the words “the” and “three.”
Claim 2 recites “a shoulder belt of a seat belt” in lines 1-2.  It is not clear if this is a different seat belt than the convertible seat belt assembly recited in claim 1.  Clarification is required.
	The phrase “the contoured profile” (claim 3, line 1) lacks sufficient antecedent basis.  It appears as if the phrase should be replaced with - - the contour profile - - to match what was recited in claim 1, line 7.
	The phrase “the at least one existing hold” (claim 9, line 7) lacks sufficient antecedent basis.
	The phrase “the vehicle frame” (claim 9, line 8) lacks sufficient antecedent basis.
	The phrase “the three-point installation bracket affixment point” claim 11, line 2) lacks sufficient antecedent basis.
	Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stedman (5,207,453).  With respect to claim 9, Stedman discloses a three-point installation bracket comprising: a bracket body (36) having a contoured profile and having at least one orifice, at (52), configured to match at least one existing hole in a vehicle interior; a shoulder harness engagement ledge defined by slot (100); a support arm (34); at least one positioning ledge defined by edges of element (38) and at least one engagement orifice for engaging the at least one existing hole in the vehicle frame (see where bolt (52) is received.  With respect to claim 10, at least two positioning ledges (i.e. the upturned ledges at either side of element (38).  With respect to claim 11, further comprising wherein the three-point installation bracket affixment point to the vehicle frame does not change position when a convertible vehicle activates or otherwise repositions a convertible roof.  With respect to claim 13, a second orifice (67) configured to match at least one second existing hole in the vehicle interior.  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “3-Point Conversion Seatbelt Installation Guide for: 1965-1973 Mustang FRONT Coupe/Convertible/Fastback,” Seatbelt Solutions, July 2014.  With respect to claim 14, Seatbelt Solutions discloses a kit (see page 2) for converting a two point seat belt harness in a convertible vehicle to a three-point harness comprising: at least one three point installation bracket having a contoured profiled having at least one orifice (see stud plate anchor) configured t match at least one existing hole in a vehicle interior (i.e. it is capable of matching such a hole) wherein the contoured profile is configured to match a specific make and model of vehicle (Mustang 1964-1973); at least one convertible three-point seat belt reel (see Figure associated with steps (6 and 7 ); and at least one seat belt push button (see Figure associated with step 11).  With respect to claim 15, the three-point seat belt reel is configured to have a shoulder belt (see Figure associated with step (12) configured to engage a shoulder belt engagement ledge (see ledge defined by slot of swivel piece shown in Figure associated with step 2) of the at least one three-point installation bracket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3-Point Conversion Seatbelt Installation Guide for: 1965-1973 Mustang FRONT Coupe/Convertible/Fastback,” Seatbelt Solutions, July 2014 in view of “Customer 3-Pint Seatbelt Installation Guide for: 1964-1975 GM/Chevrolet,” RetroBelt USA, 2007.  Seatbelt Solutions discloses a step-by-step method for installing a three-point harness into a convertible vehicle comprising: installing a first three point installation bracket (see steps 2-5) having a contour profile that aligns with at least one empty bolt hole (see installed bracket in step 5); installing a three-point seat belt reel into the vehicle (see steps 6 and 7); mounting a convertible seat belt assembly (see assembly extending from reel) to the three-point installation bracket (see picture associated with step 10)); and mounting a seat belt push button into the vehicle (see step 11).  With respect to claim 2, the shoulder harness remains in place when the vehicle has a convertible roof stored or otherwise removed.  With respect to claim 3, the contour profile is configured to match a specific make and model of vehicle (i.e. 1965-1973 Mustang Front Coupe/Convertible/Fastback).  With respect to claim 5, the seat belt push button is affixed to an inner mounting hole for a two point seat belt system of the vehicle (see step 11 where Seatbelt Solutions describes using the “factory mounting.”)  With respect to claim 6, wherein a second three-point installation bracket is installed into the vehicle and corresponds to the second front seat.  With respect to claim 7, affixing the convertible seat belt assembly to a shoulder belt engagement ledge (see slot in swivel piece attached to stud plate anchor bracket element) of the three point-installation bracket.  With respect to claim 8, further comprising that the three-point installation bracket affixment point to the vehicle frame does not change position when the convertible vehicle activates or otherwise repositions a convertible roof.  SeatBelt solutions discloses all claimed elements with the exception of removing a panel to reveal a frame section with at least one empty bolt hole and using the empty bolt hole as an installation point for the three-point installing bracket.  
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (5,207,453). in view of “3-Point Conversion Seatbelt Installation Guide for: 1965-1973 Mustang FRONT Coupe/Convertible/Fastback,” Seatbelt Solutions, July 2014.  Stedman reveals all claimed elements with the exception of a contour profile configured to match a particular make and model of vehicle.  It appears that the bracket would only match certain vehicles. However Seatbelt Solutions teaches making a bracket specifically for a particular car model.  It would have been obvious to one of ordinary skill in the art to customize the bracket disclosed by Stedman to a particular make and model of vehicle, since such a customization results in a closer fit thereby reducing the space required to facilitate such an add on bracket element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wolf (5,881,458) (note frame component with seat belt attached thereto).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636